MICHAEL A. LALONDE c/o Rubicon Minerals Corporation Suite 902 – 170 University Way Toronto, Ontario, Canada M5H 3B3 Phone: 1-416-766-2804 CONSENT March 26th, 2014 Rubicon Minerals Corporation Suite 1540 – 800 West Pender Street, Vancouver, B.C. V6C 2V6 And United States Securities and Exchange Commission Dear Sirs/Mesdames: I hereby consent to being named in the Annual Information Form of the Company, dated March26, 2014 for the fiscal year ended December 31, 2013 (the “AIF”) and to the use of the technical information prepared by me or under my supervision relating to the Company’s Red Lake properties, which information is contained in the AIF and incorporated by reference in the Company’s Annual Report on Form40-F for the fiscal year ended December 31, 2013. I also consent to the incorporation by reference of the above information into Rubicon Minerals Corporation’s Registration Statement (No. 333-194076) on Form F-10. Sincerely, /s/ “Michael A. Lalonde” Michael A. Lalonde, P.Eng President and Chief Executive Officer Rubicon Minerals Corporation
